Restriction and Election-of-Species

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note and Invitation to Call
The following is noted: applicant’s claim 5 recites “the Y repetitions of the said removing with the plasma of the H-containing gas” in lines 9 and 10 and again in lines 14 and 15.  There is no antecedent basis for this phrase “the Y repetitions of the said removing with the plasma of the H-containing gas”.  It appears that applicant made some sort of typographical mistake in claim 5.  This lack of antecedent basis makes it difficult for the examiner to discern which species applicant is trying to recite in claim 5.  
Applicant’s specification recites many species, and as a result, the below election-of-species requirement is complicated.  If applicant has any questions about this Restriction and Election-of-Species requirement, applicant should not hesitate to call the examiner at (571)270-7376.  

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a cleaning method for removing residues from a chamber, classified in B08B7/0035.
II12, drawn to a plasma processing chamber, classified in H01J2237/335.
The inventions are independent or distinct, each from the other because: inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed could be used to practice another and materially different process.  Specifically, the apparatus as claimed could be used to practice a method of forming a carbon-comprising layer on a semiconductor wafer, wherein the method comprises using a hydrocarbon-containing plasma to deposit carbon onto an exposed surface of the wafer.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election-of-Species
If applicant elects the method invention, applicant must also elect one of the following patentably distinct method species:
Method Species A, illustrated in Figure 4: wherein step S12 (removing Group A elements with halogen-comprising plasma) is followed by step S13 (removing Group C elements with H-comprising plasma), wherein step S14 (removing H and F with inert gas plasma) is then performed, wherein step S15 (removing Group B and Group C elements with hydrocarbon-comprising plasma) is performed, wherein step S16 (removing polymer with O-comprising plasma) is then performed, and wherein steps S15 and S16 are then performed Y times, and wherein steps S12 to S14 and Y performances of S15 and S16 are performed X times.  This method is discussed on pages 13-23 of applicant’s specification. 
Method Species B, illustrated in Figure 10: wherein steps S15 and S16 are performed prior to step S12 and are performed Y number of times, wherein step S12 – once performed – is followed by steps S13 and S14, and wherein Y performances of S15 and S16 and steps S12 to S14 are performed X times.  This method is discussed in pages 31-32 of applicant’s specification.  
Method Species C, illustrated in Figure 11: wherein steps S13 and S14 are not executed, wherein step S12 is performed, followed by steps S15 and S16 being performed Y number of times, and step S12 and Y performances of steps S15 and S16 are performed X number of times.  This method is discussed in pages 32-33 of applicant’s specification.  
Method Species D, illustrated in Figure 12: wherein steps S13 and S14 are not executed, wherein steps S15 and S16 are performed before step S12 and are executed Y number of times, and wherein Y performances of steps S15 and S16 
Method Species E, illustrated in Figure 13: wherein step S14 is not executed, wherein step S12 is performed, wherein then step S13 is performed, wherein steps S15 and S16 are then performed Y times, and wherein steps S12 and S13 and Y performances for S15 and S16 are performed X times.  This method is discussed in pages 35-36 of applicant’s specification.
Method Species F, illustrated in Figure 14: wherein steps S12, S13, and 14 are not executed, and wherein steps S15 and S16 are performed Y times.  This method is discussed in pages 36-37 of applicant’s specification.
Method Species G, illustrated in Figure 15: wherein steps S14, S15, and S16 are not executed, and wherein steps S12 and S13 are performed X number of times.  This method is discussed in pages 37-38 of applicant’s specification.   
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would 
If applicant elects the apparatus invention, applicant must also elect one of the following patentably distinct apparatus species:
Apparatus Species A, wherein the controller is configured to execute the routine illustrated in Figure 4: wherein step S12 (removing Group A elements with halogen-comprising plasma) is followed by step S13 (removing Group C elements with H-comprising plasma), wherein step S14 (removing H and F with inert gas plasma) is then performed, wherein step S15 (removing Group B and Group C elements with hydrocarbon-comprising plasma) is performed, wherein step S16 (removing polymer with O-comprising plasma) is then performed, and wherein steps S15 and S16 are then performed Y times, and wherein steps S12 to S14 and Y performances of S15 and S16 are performed X times.  This routine is discussed on pages 13-23 of applicant’s specification.
Apparatus Species B, wherein the controller is configured to execute the routine illustrated in Figure 10: wherein steps S15 and S16 are performed prior to step S12 and are performed Y number of times, wherein step S12 – once performed – is followed by steps S13 and S14, and wherein Y performances of S15 and S16 and steps S12 to S14 are performed X times.  This routine is discussed in pages 31-32 of applicant’s specification.  
Apparatus Species C, wherein the controller is configured to execute the routine illustrated in Figure 11: wherein steps S13 and S14 are not executed, wherein step S12 is performed, followed by steps S15 and S16 being performed Y 
Apparatus Species D, wherein the controller is configured to execute the routine illustrated in Figure 12: wherein steps S13 and S14 are not executed, wherein steps S15 and S16 are performed before step S12 and are executed Y number of times, and wherein Y performances of steps S15 and S16 and step S12 are performed X times.  This routine is discussed in pages 33-34 of applicant’s specification.  
Apparatus Species E, wherein the controller is configured to execute the routine illustrated in Figure 13: wherein step S14 is not executed, wherein step S12 is performed, wherein then step S13 is performed, wherein steps S15 and S16 are then performed Y times, and wherein steps S12 and S13 and Y performances for S15 and S16 are performed X times.  This routine is discussed in pages 35-36 of applicant’s specification.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complexity of this Restriction and Election-of-Species requirement, no attempt was made to get an oral election from applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
February 15, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714